PER CURIAM.
This cause is before the Court on the petition of Jackson Malcolm Jobe for placement on the inactive list of Florida attorneys pursuant to the provisions of The Florida Bar Integration Rule 11.01(4), 32 F.S.A., in that he has not been adjudged incompetent but is incapable of practicing law at this time due to mental illness, incapacity, or other infirmity.
The Florida Bar opposes the petition of J-obe and cross-petitions for suspension of Jobe pursuant to Integration Rule 11.07(3), in that Jobe has been convicted in Federal Court of a felony, possession of 315 pounds of marijuana. Jobe filed a petition in response to the Bar, again urging that he be placed on the inactive list.
Jobe relies upon the decision of the Federal trial judge to order a study into his mental condition which might lead to a modification of his sentence pursuant to 18 U.S.C.A. § 4208(b). Regardless of the outcome of this study, however, Jobe will remain adjudged guilty of a felony by a Federal court, and only the sentence is open to modification.
We agree, therefore, with the Bar that the provisions of Integration Rule 11.07(3) should apply, and it is, therefore, ordered that Jackson Malcolm Jobe is suspended as a member of The Florida Bar until such time as The Florida Bar might initiate other disciplinary proceedings, or until such time as Jobe petitions for and meets the criteria for reinstatement pursuant to Integration Rule 11.11.
It is so ordered.
CARLTON, C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.